Jfourtlj Court of
                                    i§>aii jSntonio,

                                          October 2. 2013


                                       No. 04-13-00191-CR


                                         Cesar A. Salcedo.
                                             Appellant


                                                 v.



                                        The Slate of Texas,
                                              Appellee


                                 Trial Court Case No. 11-1545-CR


                                         O R D E R

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
laciual issues presented in the appeal. See Tex. R. App. 1\ 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON URIEFS submission on November 12.
2013. to the following panel: Justice Marion, Justice Marline/., and Justice Chapa.       All parlies
will be notified of the Court's decision in this appeal in accordance with TEX. K. Al'P. P. 48.


       Either party may file a motion requesting the Court lo reconsider its delerminalion that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 2. 2013.




                                                              Sandee Bryan Marion. Justice


       IN WITNESS WHEREOF            I have hereunto set mv hand and a/fixed the seal of' the said
court on this October 2, 2013.



                                                               €eitn E.iiottle, Clerk